Certification to the Superior Court, Law Division is granted; and it is further ordered that the *32cause is remanded to the Superior Court, Law Division, to conduct a plenary hearing in accordance with the directions given by this Court in the matter of Harry B. Helmsley, et al. v. Borough of Fort Lee, et al. (C-760-76), which order has been entered this day, to the end that the decision in this matter be reconsidered together with that in Helmsley and Americana Associates v. Borough of Fort Lee (A-297A-76); and it is further ordered that jurisdiction is retained.